ACCEPTED
                                                                                                   03-15-00342-CR
                                                                                                           7805097
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             11/12/2015 3:44:02 PM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK


                  CASE NO. 03-15-00342, (TC# D-1-DC-14-904017)
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
                   LEE   ANDREW GREEN VS. STATE OF TEXAS         AUSTIN, TEXAS
                                                            11/12/2015 3:44:02 PM
                                                                JEFFREY D. KYLE
                           An Appeal following a trial from          Clerk
                     The 403th District Court, Travis County, Texas
                                No. D-1-DC-14-904017
                   Styled the State of Texas vs. Lee Andrew Green, Jr.


               REQUEST FOR EXTENSION OF TIME TO FILE BRIEF


To The Honorable Clerk of Said Court:


         Now comes Lee Andrew Green, Appellant in the above styled cause, and makes
this his Request for Extension of Time to File Brief, and for good cause would show:



                                             I.


        Counsel for Appellant received notice of filing the reporter’s record from this
Court on October 15, 2015, stating that the Reporter’s Record was filed in this Court on
October 12, 2015. Under Texas Rule of Appellate Procedure 38.6 (and considering the
state holiday on November 11, 2015), the deadline to file Appellant’s Brief is today, Nov.
12, 2015.



                                            II.


        The record on appeal is 10 volumes. There are also hundreds of photographs and
exhibits. The predominant legal issues in the case appear to involve matters of
deficiencies in the Court’s charge to the jury in a relatively new statutory regime. Due to
the press of business, Counsel for Appellant has been unable to complete the review of
the records and legal research required to effectively communicate and argue the
anticipated points of error in the Brief
                                             III.


       This is the first request for extension of time filed with the Court in this cause.
Counsel for Appellant requests that the Court grant an extension of time to file
Appellant’s Brief until December 11, 2015.



                                               Respectfully Submitted,


                                               _____/s/ Drew Phipps______
                                               Drew Phipps
                                               Attorney for Appellant
                                               7421 Burnet Rd. #288
                                               Austin, Texas 78757
                                               (512) 476-3111
                                               Bar # 15963050


                               CERTIFICATE OF SERVICE


       I, Drew Phipps, Attorney for Appellant, do certify that on this the 12th day of
November, 2015, a true and correct copy of the foregoing Appellant’s Request for
Extension of Time to File Brief was delivered by email to the Travis County District
Attorney’s Office, Blackwell-Thurman Criminal Justice Center, Austin, Texas 78701.


                                               ___/s/ Drew Phipps______
                                               Drew Phipps
(Exhibit 1)
                                                                            FILE COPY




                                     COURT OF APPEALS
                                      THIRD DISTRICT OF TEXAS
                                          P.O.    BOX 12547, AUSTIN,
                                                   TEXAS    78711-2547



                                                   www.txcourts.gov/3rdc
                                                   oa.aspx (512) 463-1733


JEFF L. ROSE, CHIEF JUSTICE                                                 JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                       October 15, 2015
                                                Mr. Drew B. Phipps
The Honorable Rosemary Lehmberg                 Drew Phipps, P.C.
District Attorney                               7301 Burnet Rd Ste 102-288
Travis County Courthouse                        Austin, TX 78757-2250
P. O. Box 1748                                  * DELIVERED VIA E-MAIL *
Austin, TX 78767
* DELIVERED VIA E-MAIL *
RE: Court of Appeals Number: 03-15-00342-CR
        Trial Court Case Number: D-1-DC-14-904017
Style: Lee Andrew Green
   v. The State of
Texas Dear Counsel:
      The seven-volume reporter’s record and exhibits (three volumes), prepared by Ms.
Roxanne Davenport, were filed in this Court on October 12, 2015.
                                             Very truly yours,

                                            JEFFREY D. KYLE, CLERK


                                                 BY:   Chris Knowles
                                                             Chris Knowles, Deputy Clerk


cc:   Ms. Roxanne Davenport